 



Exhibit 10.2
FIRST AMENDMENT
     THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of the 24th day of February, 2006 by and among
each of the persons listed on the signature pages hereof as banks (the “Banks”),
Crosstex Energy, L.P., a Delaware limited partnership (the “Borrower”), and Bank
of America, N.A., as administrative agent (the “Administrative Agent”).
BACKGROUND
     A. The Banks, the Administrative Agent and the Borrower are parties to that
certain Fourth Amended and Restated Credit Agreement dated as of November 1,
2005 (the “Credit Agreement”). Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein.
     B. The Borrower intends to amend the Note Agreement in order to increase
the outstanding principal amount of the Note Obligations by $60,000,000.
     C. The Borrower has requested, and the Majority Banks have agreed, to
(1) consent to the issuance of Debt under the Note Agreement in an aggregate
principal amount not to exceed $260,000,000, and (2) make certain other
amendments to the Credit Agreement.
AGREEMENT
     NOW THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower and the Majority
Banks (which are all of the Banks required under the Credit Agreement to make
the amendments and give the consents contemplated hereunder) hereto covenant and
agree as follows:
Section 1. Amendments. The Credit Agreement is hereby amended as follows:
     (a) Section 6.02(j) of the Credit Agreement is hereby amended in its
entirety as follows:
     (j) Debt under the Note Agreement in an aggregate principal amount not to
exceed $260,000,000; and
     (b) Section 6.17(a) of the Credit Agreement is hereby amended by replacing
“$200,000,000” with “$260,000,000”.
Section 2. Consent and Waiver. The Majority Banks hereby consent to the Letter
Amendment No. 3 to the Note Agreement to permit the increase of the outstanding
principal amount of Note Obligations by $60,000,000 for a total of $260,000,000.
This consent is limited to the extent described herein and shall not be
construed to be a consent to or a waiver of any other actions prohibited by the
Credit Agreement or any other Credit Document.

 



--------------------------------------------------------------------------------



 



Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first set forth above when the Administrative Agent shall have received all
of the following, each dated the date hereof, in form and substance satisfactory
to the Administrative Agent and in the number of originals requested by the
Administrative Agent:
     (a) this Amendment, duly executed by the Borrower, the Guarantors, the
Majority Banks and the Administrative Agent; and
     (b) an executed copy of the Letter Amendment No. 3 to Note Agreement,
certified by a Responsible Officer as being a true and correct copy of such
document, in form and substance reasonably acceptable to the Administrative
Agent.
Section 4. Representations and Warranties. The Borrower represents and warrants
to the Banks and the Administrative Agent as set forth below:
     (a) The execution, delivery and performance by the Borrower of this
Amendment are within the Borrower’s legal powers, have been duly authorized by
all necessary partnership action and do not (i) contravene the Borrower
Partnership Agreement, (ii) violate any applicable Governmental Rule, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (iii) conflict with or result in the breach of, or constitute a default
under, any loan agreement, indenture, mortgage, deed of trust or lease, or any
other contract or instrument binding on or affecting the Borrower or any
Subsidiary or any of their respective properties, the conflict, breach or
default of which could reasonably be expected to have a Material Adverse Effect,
or (iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Borrower, other than Liens permitted by
the Credit Agreement.
     (b) No Governmental Action is required for the due execution, delivery or
performance by the Borrower of this Amendment.
     (c) Assuming due execution and delivery by the Majority Banks and the
Administrative Agent, this Amendment constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether such enforceability is considered in any proceeding in law or in
equity).
     (d) The execution, delivery and performance of this Amendment do not
adversely affect the enforceability of any Lien of the Security Documents.
     (e) The quarterly and annual financial statements most recently delivered
to the Banks pursuant to Sections 5.01(c) and (d) of the Credit Agreement fairly
present the Consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the Consolidated results of
the operations of the Borrower and its Subsidiaries for the respective fiscal
periods ended on such dates, all in accordance with GAAP applied on a consistent
basis (subject to normal year-end audit adjustments and the absence of footnotes
in the case of the quarterly financial statements). Since

 



--------------------------------------------------------------------------------



 



December 31, 2004, no Material Adverse Effect has occurred. The Borrower and its
Subsidiaries have no material contingent liabilities except as disclosed in such
financial statements or the notes thereto.
     (f) There is no pending or, to the knowledge of the Borrower, threatened
action or proceeding affecting the Borrower or any Subsidiary before any
Governmental Person, referee or arbitrator that could reasonably be expected to
have a Material Adverse Effect.
     (g) No event has occurred and is continuing, or would result from the
effectiveness of this Amendment, which constitutes a Default.
Section 5. Reference to and Effect on the Credit Agreement.
     (a) On and after the effective date of this Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement, and
each reference in the other Credit Documents to “the Credit Agreement,”
“thereunder,” “thereof,” “therein” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.
     (b) Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all obligations stated to be secured thereby
under the Credit Documents.
     (c) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Bank under any of the Credit
Documents or constitute a waiver of any provision of any of the Credit
Documents.
Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of an originally executed counterpart
of this Amendment.
Section 7. Governing Law; Binding Effect. This Amendment shall be governed by,
and construed and enforced in accordance with, the laws of the State of Texas,
and shall be binding upon the Borrower, the Administrative Agent, each Bank and
their respective successors and assigns.
Section 8. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative

 



--------------------------------------------------------------------------------



 



Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.
     Executed as of the 24th day of February, 2006.

                      CROSSTEX ENERGY, L.P.    
 
                    By:   Crosstex Energy GP, L.P.,             General Partner
   
 
                    By:   Crosstex Energy GP, LLC,             General Partner  
 
 
               
 
      By:   /s/ Gysle R. Shellum    
 
         
 
  Gysle R. Shellum    
 
            Vice President — Finance    
 
                    BANK OF AMERICA, N.A.,           as Administrative Agent and
Collateral Agent    
 
                    By:   /s/ Matthew C. Correia                          
  Matthew C. Correia               Assistant Vice President    
 
                    BANK OF AMERICA, N.A.,           as a Bank and an Issuing
Bank    
 
                    By:   /s/ Gregory B. Hanson                          
  Gregory B. Hanson               Vice President    
 
                    UNION BANK OF CALIFORNIA, N.A.    
 
                    By:   /s/ Dustin Gaspari                  
 
  Name:   Dustin Gaspari    
 
  Title:   Vice President    
 
                    SUNTRUST BANK    
 
                    By:   /s/ Peter Panos                       Name:   Peter
Panos         Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  HARRIS NESBITT FINANCING, INC.,
 
           
 
  By:   /s/ James V. Ducote    
 
  Name:  
 
James V. Ducote    
 
  Title:   Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Dwight Battle    
 
  Name:  
 
Dwight Battle    
 
  Title:   Vice President    
 
                BAYERISCHE HYPO-UND VEREINSBANK     AG, NEW YORK BRANCH
 
           
 
  By:   /s/ William W. Hunter    
 
  Name:  
 
William W. Hunter    
 
  Title:   Director    
 
           
 
  By:   /s/ Shannon Batchman    
 
  Name:  
 
Shannon Batchman    
 
  Title:   Director    
 
                BNP PARIBAS
 
           
 
  By:   /s/ Matthieu Milandri    
 
  Name:  
 
Matthieu Milandri    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Larry Robinson    
 
  Name:  
 
Larry Robinson    
 
  Title:   Director    
 
                CITIBANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                SCOTIABANC INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  WESTLB AG, NEW YORK BRANCH    
 
           
 
  By:   /s/ Duncan Robertson    
 
  Name:  
 
Duncan Robertson    
 
  Title:   Executive Director    
 
           
 
  By:   /s/ James McPartlan    
 
  Name:  
 
James McPartlan    
 
  Title:   Managing Director    
 
                ROYAL BANK OF CANADA    
 
           
 
  By:   /s/ Lorne Gartner    
 
  Name:  
 
Lorne Gartner    
 
  Title:   Authorized Signatory    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Mark E. Thompson    
 
  Name:  
 
Mark E. Thompson    
 
  Title:   Vice President    
 
                THE BANK OF TOKYO-MISTUBISHI UFJ LTD.,         New York Branch  
      (successor by merger to UFJ Bank Limited)    
 
           
 
  By:   /s/ Takeshi Takahashi    
 
  Name:  
 
Takeshi Takahashi    
 
  Title:   Senior Vice President & Group Head    
 
                FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ Darrell Holley    
 
           
 
  Name:   Darrell Holley    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Casey Lowary    
 
  Name:  
 
Casey Lowary    
 
  Title:   Senior Vice President    
 
                GUARANTY BANK    
 
           
 
  By:   /s/ Jim R. Hamilton    
 
  Name:  
 
Jim R. Hamilton    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK N.A.    
 
           
 
  By:   /s/ Tara Narasiman    
 
  Name:  
 
Tara Narasiman    
 
  Title:   Associate    
 
                NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Daniel Payer    
 
  Name:  
 
Daniel Payer    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Louis P. Laville, III    
 
  Name:  
 
Louis P. Laville, III    
 
  Title:   Group Manager    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                KEY BANK, N.A.    
 
           
 
  By:   /s/ Thomas Rajan    
 
  Name:  
 
Thomas Rajan    
 
  Title:   Vice President    
 
                COMERICA BANK    
 
           
 
  By:   /s/ Peter L. Sefzik    
 
  Name:  
 
Peter L. Sefzik    
 
  Title:   Vice President    
 
                SUMITOMO MITSUI BANKING         CORPORATION    
 
           
 
  By:   /s/ William M. Ginn    
 
  Name:  
 
William M. Ginn    
 
  Title:   General Manager    
 
                SOCIÉTÉ GÉNÉRALE    
 
           
 
  By:   /s/ Graeme R. Bullen    
 
  Name:  
 
Graeme R. Bullen    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  STERLING BANK    
 
           
 
  By:   /s/ Jeff A. Forbis    
 
  Name:  
 
Jeff A. Forbis    
 
  Title:   Senior Vice President    
 
                COMPASS BANK    
 
           
 
  By:   /s/ Dorothy Marchand    
 
  Name:  
 
Dorothy Marchand    
 
  Title:   Senior Vice President    
 
                BANK OF SCOTLAND    
 
           
 
  By:   /s/ Karen Weich    
 
  Name:  
 
Karen Weich    
 
  Title:   Assistant Vice President    
 
                MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                NATIONAL CITY CORPORATION    
 
           
 
  By:   /s/ Stephen Monto
 
   
 
  Name:   Stephen Monto    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Each of the undersigned, as guarantors under the Second Amended and Restated
Subsidiary Guaranty dated as of November 1, 2005 (the “Guaranty”), hereby
(a) consents to this Amendment, and (b) confirms and agrees that the Guaranty is
and shall continue to be in full force and effect and is ratified and confirmed
in all respects, except that, on and after the effective date of the Amendment
each reference in the Guaranty to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or any other expression of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
modified by this Amendment.

                  CROSSTEX ENERGY SERVICES, L.P.    
 
                By: Crosstex Operating GP, LLC, its general         partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
     
 
Gysle R. Shellum    
 
      Vice President — Finance    
 
                CROSSTEX OPERATING GP, LLC         CROSSTEX ENERGY SERVICES GP,
LLC         CROSSTEX LIG, LLC         CROSSTEX TUSCALOOSA, LLC         CROSSTEX
LIG LIQUIDS, LLC         CROSSTEX PIPELINE, LLC         CROSSTEX PROCESSING
SERVICES, LLC         CROSSTEX PELICAN, LLC    
 
           
 
  By:   /s/ Gysle R. Shellum
 
   
 
      Gysle R. Shellum    
 
      Vice President — Finance    

 



--------------------------------------------------------------------------------



 



                  CROSSTEX ACQUISITION MANAGEMENT, L.P.         CROSSTEX
MISSISSIPPI PIPELINE, L.P.         CROSSTEX SEMINOLE GAS, L.P.         CROSSTEX
ALABAMA GATHERING SYSTEM, L.P.         CROSSTEX MISSISSIPPI INDUSTRIAL GAS
SALES, L.P.         CROSSTEX GULF COAST TRANSMISSION LTD.         CROSSTEX GULF
COAST MARKETING LTD.         CROSSTEX CCNG GATHERING LTD.         CROSSTEX CCNG
PROCESSING LTD.         CROSSTEX CCNG TRANSMISSION LTD.         CROSSTEX
TREATING SERVICES, L.P.         CROSSTEX NORTH TEXAS PIPELINE, L.P.        
CROSSTEX NORTH TEXAS GATHERING, L.P.         CROSSTEX NGL MARKETING, L.P.      
  CROSSTEX NGL PIPELINE, L.P.    
 
                By: Crosstex Energy Services GP, LLC, general         partner of
each above limited partnership    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
     
 
Gysle R. Shellum    
 
      Vice President — Finance    
 
                CROSSTEX PIPELINE PARTNERS, LTD.    
 
                By: Crosstex Pipeline, LLC, its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
     
 
Gysle R. Shellum    
 
      Vice President — Finance    
 
                SABINE PASS PLANT FACILITY JOINT         VENTURE    
 
                By: Crosstex Processing Services, LLC, as general
          partner, and         By: Crosstex Pelican, LLC, as general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
     
 
Gysle R. Shellum    
 
      Vice President — Finance    

 